Citation Nr: 1436385	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.  The Veteran was also a member of the United States Army Reserve from August 1981 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Although the issue of entitlement to service connection for left ear hearing loss disability was initially included in the Veteran's appeal, that issue was resolved by a January 2013 rating decision granting the benefit sought.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.

The issue of entitlement to service connection for right ear hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Degenerative joint disease of the left hip is etiologically related to service.

2.  Degenerative joint disease of the right hip is etiologically related to service. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left hip was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
 
2.  Degenerative joint disease of the right hip was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes the Veteran has been provided all required notice in response to the claims for service connection for left and right hip disabilities.  In addition, the evidence currently of record is sufficient to substantiate these claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014) in regard to these issues.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has a bilateral hip disability as a result of his active military service.  He states that his current hip problems are due to his service because of an incident in June 1968, where a bomb detonated under his armored personnel carrier, and he was thrown through the air.  At his Board hearing, the Veteran testified that he had difficulty walking after the incident, that thereafter he could not run very well because of the pain in his hips, and that in the 1970s, when he was stationed with the 82nd Airborne division, jumping with parachutes would also cause him pain.  The Veteran further testified that he had not incurred any hip injuries since service, and that he worked in clerical jobs.

The Veteran's service treatment records include a June 1968 clinical record documenting that the Veteran was on an armored personnel carrier which ran over an enemy mine on June 19, 1968, and that he received a Purple Heart for this experience.  Although the service treatment records do not document complaints of hip pain, the Board finds no reason to doubt the credibility of the statements from the Veteran regarding his recollection of events and experienced symptoms during service.  Additionally, the Veteran's Form DD-214 documents that the Veteran received a Parachute Badge and the Purple Heart Medal.  Based on the information in the Veteran's DD-214 and the credible statements provided, the Veteran's contentions of in-service hip injury from a 1968 explosion and parachute jumps are deemed consistent with the circumstances of his service, and thus bilateral hip injury in service is established by the evidence.

The Veteran's private treating physician, Dr. M., provided a letter in January 2009, wherein he stated that the Veteran has severe osteoarthritis of both hips.  The Veteran was afforded a VA examination of the hips in July 2010.  The examiner provided a diagnosis of bilateral degenerative joint disease of the hips, status post total hip arthroplasty.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current left and right hip disabilities are related to the in-service injury from the 1968 explosion and/or parachute jumps.

The private medical evidence addressing the origin of the Veteran's degenerative joint disease of the hips supports the Veteran's claims.  In an October 2011 letter, Dr. L. stated that the Veteran reported multiple injuries from military service, including being blown out of a tracked vehicle by a 250-pound bomb, being required to jump, multiple times, off a vehicle from a height of approximately 6 feet carrying a 26 pound weapon, and also stress from performing excess of 20 parachute jumps with excess weight from gear.  Dr. L. concluded that all of these are obvious stresses to the Veteran's lower extremities and could certainly produce early osteoarthritis of the hips.  In a January 2009 letter, a Dr. M., who noted treating the Veteran for several years, wrote that the Veteran's severe osteoarthritis of both hips is premature, and that the rapid onset and progression since his late 40s is unusual.  Dr. M. noted the June 1968 incident, and opined that this caused low back, and very likely, the beginning of the Veteran's hip damage.  He concluded that the current hip condition is probably a result of the injury during the 1968 explosion.

The VA medical evidence, on the other hand, tends to weigh against the Veteran's claims.  The July 2010 examination report states that there was no known hip injury in service, and that the Veteran was able to meet the physical requirements of the reserves.  The Veteran was noted to report that his hip pain started in 2006, and that he underwent bilateral hip replacement in November 2008.  The Veteran also denied subsequent injuries after military service.  The examiner opined that the Veteran's degenerative joint disease of the hips was not at least as likely as not related to lumbar strain or injury in service, reasoning that there was no documentation of hip problems or treatment in the service treatment records and that the Veteran's reported onset of hip pain in 2006 is approximately 35 years after the explosion in service, and that pain from significant joint injury would have presented long before that.  A supplemental VA medical opinion, provided in April 2012, merely states that the Veteran's hip condition is not related to, caused by, due to, aggravated by, or enhanced beyond the rate or its natural progression by the Veteran's service-connected low back disability, because bilateral hip degenerative joint disease "is a developmental disorder" and "is not acquired."  

Although the explanation for Dr. M.'s opinion is succinct, it is nonetheless supported by the evidence of record, including the lay evidence.  The Board must consider all pertinent lay evidence in addition to all pertinent medical evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran has provided sworn hearing testimony attesting to the fact that he has experienced hip pain following his in-service injury in 1968, and that he sought treatment when it worsened later in life. Although the question of whether the Veteran's current left and right hip disabilities are related to the in-service injury from the 1968 explosion and subsequent parachute jumps is likely too complex in nature for a lay person to comment upon, the Veteran seemingly credible statements are supportive of Dr. M.'s opinion.

The evidentiary value of the VA examiner's opinions is undermined by a lack of consideration of the lay evidence of record, as well as a lack of a clearly-stated rationale.  The July 2010 VA examiner's opinion did not consider the Veteran's lay statements of hip pain following the 1968 explosion or parachute jumps, and the notation that the Veteran was able to meet the physical requirements of Army Reserve service does not account for the described hip pain the Veteran reported experiencing following any running he was required to do.  The April 2012 supplemental opinion, on the other hand, includes almost no rationale at all, merely stating that bilateral hip degenerative joint disease is a developmental disorder, and is not acquired.  Moreover, the examiner did not identify any medical evidence supporting his opinion that degenerative joint disease of the hips is not an acquired disorder.  

Dr. M.'s opinion is medical expert opinion evidence in favor of the left and right hip claims that is not outweighed by the VA opinion evidence.  At the least, this evidence raises a reasonable doubt as to whether the Veteran's current degenerative joint disease of the left and right hips is etiologically related to injury from the 1968 explosion and/or parachute jumps in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that the disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for degenerative joint disease of the left and right hip is warranted.



ORDER

Entitlement to service connection for degenerative joint disease of the left hip is granted.

Entitlement to service connection for degenerative joint disease of the right hip is granted.


REMAND

The Board has determined that further development is needed prior to adjudication of the issue of entitlement to service connection for right ear hearing loss disability.

The Veteran claims that his current right ear hearing loss is related to in-service noise exposure.  The Veteran was provided with a VA audiological examination in February 2010, and supplemental medical opinions regarding the etiology of his hearing loss were obtained in November 2010, January 2012, and October 2012.

Following a clinical examination, the February 2010 examiner stated that given normal hearing bilaterally on the discharge audiogram, and no evidence of a significant threshold shift from induction to discharge, hearing impairment was less likely as not caused by or a result of military noise exposure.  The Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Additionally, the Board notes that the April 1967 entrance audiogram and the May 1970 audiogram actually document a significant improvement in hearing acuity during active service.  

The November 2010 addendum opinion merely clarifies that the entrance audiological data was converted from ASA to ISO standards, as the test was an audiogram completed before November 1, 1967.  The January 2012 supplemental opinion again relies on a finding that the separation examination shows no shift in hearing for the worse, but does not discuss the improvement shown.  Finally, the October 2012 VA opinion addresses audiological testing during reserve service, but improperly applies VA standards to disregard hearing loss at higher ranges in determining whether overall hearing loss was related to military service.  Additionally, an opinion was sought regarding whether the Veteran's right ear hearing loss is due to or aggravated by his service-connected residuals of traumatic brain injury.  The October 2012 examiner stated that the Veteran's bilateral hearing loss is not likely due to or aggravated by his service-connected head wound because his left ear hearing loss is due to noise exposure, and his right ear hearing loss "could be due to other factors, such as civilian noise or aging."  

Due to the examiners' reliance on the absence of hearing loss shown at separation, and the failure to discuss the significance of the seemingly anomalous audiograms demonstrating marked improvement between active service entrance and separation, the examiners' opinions are inadequate for adjudication purposes.  Further, the October 2012 examiner's rationale is speculative in nature, and is also insufficient to adjudicate the claim on a secondary basis.

Accordingly, the claim is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's right ear hearing loss disability.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests should be completed.

The examiner should offer opinions as to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right ear hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service excess noise exposure?

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right ear hearing loss was caused by or permanently worsened by his service-connected residuals of traumatic brain injury?

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The examiner should discuss the significance, if any, of the improvement shown between the April 1967 and May 1970 entrance and exit audiograms.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide a required opinion, he or she should explain why.

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.

3.  The AOJ should also undertake any other development it determines to be warranted. 

4.  Then, the AOJ should readjudicate the issue of entitlement to service connection for right ear hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


